HELD
BY THE COURT
(WOODBURY, Circuit Justice)
that distinct and separate losses on the vessel, could not be added to getlier to make up five per cent., and that the *1110assured could not recover, unless lie proved a single loss to that amount; but that it was a question for the jury, whether the losses here were distinct or not; that where one loss was consequent.upon another, however remote in time, it was to be taken as part of the antecedent loss, and if both amounted to five per cent., the assured would recover.
THE COURT left to the jury three questions, upon which they were to find specific answers. The only one of these material to the report of the case upon the foregoing facts, was, whether there was any loss consequent upon the cause, amounting to five per cent. Upon this, the jury found there was such a loss, and assessed the damages at $230, the amount claimed by the plaintiff being $394.